Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Implant:
Species	Representative Fig. No. 
1	16
2	29
3	31
4	33
5	35
6	38A
7	39A
8	42A
9	44A
10	46A
11	47A
12	48A
13	49A
14	50A
15	52A
16	53A
17	54A
18	55A
19	56A	
20	57A
21	58B
22	59A	
23	60A





24	61A
25	62A
26	63A
27	64A
28	65A
29	66C
30	67A
31	68A
32	69A
33	70A
34	71A
35	72A
36	73A
37	74A
38	75B
39	76A
40	77A
41	78A
42	79A
43	80C
44	81C
45	82A
46	83A
47	84A
48	117





Tool Assembly:
Species	Representative Fig. No. 

a	1-7
b	8
c	15
d	94-110
e	121-128
f	136-170	
g	disclosed as tool 3000

The species are independent or distinct because of their different features resulting in different modes of operation. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species of the implant and a single disclosed species of the tool assembly that is used with the elected implant species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, no claims are held to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the different features necessitate searching in multiple classes and subclasses.  Furthermore, prior art applicable to one invention would likely not be applicable to the other invention. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Applicant is requested to elect a tool assembly species consistent with the implant species.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718.  The examiner can normally be reached 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached at (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





June 15, 2021

/Anu Ramana/
Primary Examiner, Art Unit 3775